Citation Nr: 1644024	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  12-14 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to increased rating for pes planus, talocalcaneal condition, right foot in excess of 20 percent.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1990 to January 1994.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO denied entitlement to a temporary evaluation because of treatment for service connected right foot pes planus requiring convalescence from the period of March 17, 2009 and continued the 20 percent disability rating.  In September 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued on April 4, 2012 continuing the 20 percent disability rating.  An April 4, 2012 rating decision however, assigned a temporary 100 percent rating effective March 17, 2009 and continued the 20 percent disability rating effective July 1, 2009.  Thereafter, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2012.  

Historically, by June 1994 rating decision, the Veteran was initially awarded a 10 percent disability rating for right foot condition effective January 14, 1994.  Thereafter, in February 2004 the Veteran filed a claim for increased rating and by an April 2004 rating decision, a temporary 100 percent disability rating was assigned effective February 6, 2004 based on surgical or other treatment necessitating convalescence.  A 10 percent disability rating was assigned from June 1, 2004.  See also June 2004 Rating Decision.  A subsequent August 2004 rating decision increased the disability rating from 10 percent to 20 percent effective July 1, 2004.  The effective date was the date of the most recent VA examination.  

In August 2005, the Veteran filed a claim for increased rating.  In an August 2005 rating decision, the RO assigned a temporary 100 percent rating effective August 17, 2005 based on surgical or other treatment necessitating convalescence and a 20 percent disability rating was assigned from October 1, 2005.  In September 2005, the Veteran filed a claim for increased rating.  In an October 2005 rating decision, a temporary 100 percent disability rating was assigned effective October 1, 2005 based on surgical or other treatment necessitating convalescence.  A 20 percent disability rating was assigned from December 1, 2005.  Thereafter, in February 2006, the Veteran filed a claim requesting a 100 percent temporary rating due to surgery, and in an April 2006 rating decision, a temporary 100 percent disability rating was assigned effective February 13, 2006 based on surgical or other treatment necessitating convalescence.  A 20 percent disability rating was assigned from April 1, 2006.  

The issue of entitlement to service connection for a left foot disability as secondary to service-connected right foot disability has been raised by the record in the Veteran's June 2012 VA Form 9, Appeal to Board of Veterans' Appels, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include providing the Veteran with the appropriate claim forms.  38 C.F.R. § 19.9(b) (2015); 38 C.F.R. § 3.155 (describing the manner and methods in which a claim can be initiated and filed) (2015).


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claim for an increased rating for pes planus, talocalcaneal condition and right foot.

The Veteran seeks an increased rating for his right foot disability.  Specifically, the Veteran contends that the symptoms of his right foot disability are more severe than the current 20 percent rating disability reflects, as he has had five surgeries since the disability rating was increased from 10 percent to 20 percent.  See February 2009 VA Form 21-4138.  VA last examined him in April 2010 (with a July 2010 addendum opinion) for his right foot disability, but he has since explained that certain symptoms appear to have caused his condition to have worsened.  See June 2012 VA Form 9, Appeal to Board of Veterans' Appeals.  

As such, another examination is required to evaluate his current right foot disability.  To the extent that the Veteran contends that his right foot disability is more severe than currently evaluated, he is competent to report his symptoms. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, to ensure that the record reflects the current extent of this disability, an examination, with findings responsive to the pertinent rating criteria, is needed.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability).

Notably, the Veteran underwent VA examination of the ankle and foot in March 2014 to determine the etiology of right foot tarsal coalition and hypogonadism.  See also March 2014 Rating Decision.  However, the foot examination report does not provide sufficient information to determine the severity of the Veteran's right foot pes planus and talocalcaneal condition.  The Disability Benefits Questionnaire used for that examination applies only to foot disorders other than flatfoot/pes planus, and that is the disability for which an increased rating is sought on this appeal.
 
TDIU

A claim for a TDIU is deemed to have been submitted as part of any claim for a higher initial rating or an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran contends that his service-connected right foot disability precludes his ability to continue to work as a custodian.  Specifically, the Veteran contends that he had to decrease his hours to part time employment because he is unable to complete the requirements of standing, lifting and eventually he was forced to quit his job and is currently seeking full time employment where he is able to remain seated.  See June 2012 VA Form 9, Appeal to Board of Veterans' Appeals.  Thus, the issue of entitlement to a TDIU has been raised by the record.  As the AOJ has not yet adjudicated this issue and it is inextricably intertwined with the increased rating claim on appeal, a remand for initial AOJ development and adjudication of this matter is warranted.

As these matters are being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the Veteran's appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Thereafter, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right foot pes planus and talocalcaneal condition.  The contents of the entire claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the disability should be reported in detail.

The examination should be conducted in accordance with the current Disability Benefits Questionnaire applicable to the pes planus and talocalcaneal condition for which the Veteran is seeking an increased rating. 
All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


